Exhibit 99.1 CONTACT: Phil Franklin, Vice President, Operations Support and CFO (773) 628-0810 LITTELFUSE UPDATES GUIDANCE FOR FIRST QUARTER CHICAGO, April 10, 2013  Littelfuse, Inc. (NASDAQ:LFUS) today announced revised guidance for the first quarter of 2013 as follows: ● Sales for the first quarter of 2013 are now expected to be approximately $171 million compared to previous guidance of $158 to $168 million. ● On a GAAP basis, the company now expects first quarter 2013 earnings of $0.63 to $0.66 per diluted share. This includes a non-cash charge of approximately $10.7 million pre-tax ($0.29 per share after tax) to write off the remaining equity investment and loan balance for Shocking Technologies, which is in Chapter 7 bankruptcy. The previous guidance, which called for earnings in the range of $0.75 to $0.88 per diluted share, did not include this charge. After a relatively weak finish to 2012, all three of our businesses grew sales in the first quarter of 2013, said Gordon Hunter, Chief Executive Officer. The higher sales combined with solid operational execution contributed to improved operating margin for the quarter. No conference call will be held in conjunction with this guidance revision. Littelfuse is scheduled to release financial results for the first quarter on Tuesday, April 30, 2013. About Littelfuse Founded in 1927, Littelfuse, Inc., the worldwide leader in circuit protection, offers the industrys broadest and deepest portfolio of circuit protection products and solutions. Littelfuse devices protect products in virtually every market that uses electrical energy , from consumer electronics to automobiles to industrial equipment . In addition to its Chicago, Illinois, world headquarters, Littelfuse has more than 30 sales, distribution, manufacturing and engineering facilities in the Americas, Europe and Asia. -more- Page 2 Technologies offered by Littelfuse include Fuses ; Gas Discharge Tubes (GDTs) ; Positive Temperature Coefficient Devices (PTCs) ; PulseGuard ® ESD Suppressors ; SIDACtor ® Devices ; Silicon Protection Arrays (SPA
